DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1,5-8, 10- 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forestier (US4449607).
With respect to claim 1 Forestier (see figure 2 and abstract) discloses a system for dampening in a rotating machine, the rotating machine having a rotatable shaft defining an axis of rotation and a gas flow path (this is the conventional  structure of a jet engine as disclosed in the abstract of Forestier, the system comprising:
An annular casing (10) disposed radially outward of the rotatable shaft, the annular casing having a radially inward facing mating surface; and 
An acoustic panel affixed to said annular casing, the acoustic panel having an axial dimension and a circumferential dimension, the acoustic panel comprising:”
A radially inner skin (20a) facing the rotatable shaft and defining at least a prion of the radially outer boundary of the gas flow path, the radially inner skin extending the full axial dimension and the full circumferential dimension of the acoustic panel;

An acoustic treatment member extending between the radially inner skin and radially outer skin and overlaying the entirety of the radially inner skin, the acoustic treatment member defining a cavity (associated with the necks 23 and 24 analogous cavity numbered in figure 1 as element 32) bounded in part by a portion of said radially outer skin;
Wherein said acoustic panel is positioned so that the mating surface formed by said radially outer skin abuts the mating surface formed by said casing (at least at ribs 33), the abutting mating surfaces being configured to effect relative axil movement between the surfaces while maintaining contact between the surfaces (by nature of the rib structure), and 
Wherein said acoustic panel is affixed in position to said casing by one or more fasteners (11) passing through said annular casing and the portion of the radially outer skin bounding the cavity defined by the acoustic treatment member. 
With respect to claim 5 Forestier further discloses wherein the cavity defined by the acoustic member has a radial dimension less than the radial distance between the radially inner skin and the radially outer skin (as best understood form the figures of the instant invention this limitation is met for the same reasons as the dimensional differences and thicknesses of the respective elements).
With respect to claim 6 Forestier further discloses wherein said acoustic treatment member comprises a plurality of walls (32) extending between the radially inner skin and radially outer skin to define a plurality of radially oriented cells.
With respect to claim 7 Forestier further discloses wherein the cells form a honeycomb (taken to mean an array of cells having shared walls.).
With respect to claim 8 Forestier (figure 1) discloses the use of fasteners at both ends of the panel, this would be applicable to any opposed positions on the panel in order to best secure the device.

With respect to claim 11 Forestier further discloses wherein each of the panels is affixed in position to said casing by one or more fasteners passing through said annular casing and the portion of the radially outer skin bounding the cavity defined by the acoustic treatment member (see elements 11).
With respect to claim 12 Forestier further discloses wherein the acoustic treatment member of each of said acoustic panels comprises a plurality of walls (32) extending between the radially inner skin and radially outer skin to define a plurality of radially oriented cells.
With respect to claims 18-20 Forestier discloses both the apparatus as claimed and the method of attaching including the steps of positioning and affixing as claimed. As the final product as the device fastened into place this meets the limitation of affixing, and the placement being where the device can function meets the positioning requirement. 
2. Claims 2-3,16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forestier (US4449607) as applied to claim1 above, and further in view of Belbeck (US20110211943).
With respect to claims 2,3, 16 and 17 Forestier discloses the invention as claimed except expressly its relation to the location of a fan track liner.
Belbeck (para 5) discloses that such a liner is a conventional structure. 
One of ordinary skill in the art would have found it obvious to locate the liner of Forestier in a position adjacent to and one of fore or aft of the fan track liner in an effort to most effectively reduce the noise of the turbo fan device.
This would consitutue only an arranging of the parts based upon the desired sound reduction.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Forestier (US4449607) as applied to claim1 above, and further in view of Weir (US20160076400).
With respect to claim 4 Forestier discloses the invention as claimed except for use with a bypass duct. 
Weir (see paragraph 25) discloses the use of an acoustic treatment to silence a bypass duct.
It would have been obvious to apply such a treatment to a bypass duct to reduce the noise associated with the bypass flow.
4. Claims  9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Forestier (US4449607) as applied to claim1 above, and further in view of Douglas (US20080017442).
With respect to claim 9 Forestier discloses the invention as claimed except expressly wherein one or more  of said radially oriented cells are radially segmented by an axially extending member that extends the full axial and circumferential dimension of the panel.
Douglas (see element 76 in figure 3) discloses an axially extending member that extends the full axial and circumferential dimension of the acoustic panel in a manner which divides the cells. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Douglas to provide a septum with the panel of Forestier to provide additional frequencies of sound which are effectively attenuated.  
With respect to claim 13 Forestier as modified by Douglas further discloses wherein the acoustic panels form a honeycomb (see both Forestier and Douglas figures 3 and 6) and wherein one of more of said plurality of radially oriented cells are radially segment by an axially extending member (76).
With respect to claim 14 as it regards the use of composite, Douglas (paragraph 24) further discloses the use of a composite material.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desjoyeaux (US10415472) discloses a device for attaching an air inlet onto a fan casing; Robertson (US10294960) discloses a fan case liner for a turbofan; Totten (US10024191) discloses a fan track liner; Kray (US8763752) discloses an acoustic panel and attachment means;  Porte (US8650853) discloses a noise reduction assembly; Harper (US7967108) discloses an acoustic liner; and Proscia (US20050284690) discloses a high admittance acoustic liner. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FORREST M PHILLIPS/               Examiner, Art Unit 2837